DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 7 (the independent claims of the instant application, of which claim 7 is broader in scope), though US Patent Application Publication Numbers 20210215472 and 20190242819 as well as US Patent Number 11183364 all teach some of the limitations of the independent claims, these references fail to teach focusing the first electron beam so that it has a focal plane at or near the sample, focusing the second electron beam so that it is incident on the sample, and has a focal plane in the diffraction plane, and detecting an interreference pattern of the first electron beam and the diffracted second electron beam in the diffraction plane. Claims 2-6 and 8-20 are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881